Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.   Claims 2-21  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21  of U.S. Patent No. 10375642. Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims 1-21 of the patent 10375642 discloses a  method, performed at least in part by a computing device, comprising: under control of one or more processors of the computing device configured with executable instructions: receiving a first message from an endpoint over a cellular connection, wherein the first message is sent according to a first reporting schedule, and wherein the first message includes an indication of a power level used by the endpoint; obtaining retry information associated with the endpoint, wherein the retry information includes a retry count; estimating, based at least in part on the first reporting schedule and the indication of the power level, a battery . 
   Applicant's claims 2-21  broaden the scope of the claims 1-21 of patent number 10375642  by eliminating  the limitations “obtaining retry information associated with the endpoint, wherein the retry information includes a retry count” and “wherein the adjusting of the power level is based at least in part on the retry count” from the claims 1-21 of the patent.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.  In the remark of 5/10/2021, applicant traverses the rejection of ODP. The traversal is based on the ground that Applicant respectfully submits that the provisional obviousness-type double patenting rejection is moot due at least to: (1) differences in the claims related to "retry" (recited by the parent application) and "RSSI" (recited by the continuation application); and (2) amendments presented herein. In view of these differences, Applicant respectfully requests that the rejection be withdrawn. This argument are not found to be persuasive because the “ recount” has been deleted from the patent and it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.  Also, the “ RSSI” limitation is cited in claim 9 of the patent.

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476